DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
	Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13, and 16  have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “propagation information analyzer” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “propagation information analyzer” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “propagation information analyzer”) is modified by functional language (“calculates propagation-speed frame data”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) programmed to perform the process described in [0157]-[1061] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “detection wave receiver” in claim 8 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “detection-wave receiver” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “detection wave receiver”) is modified by functional language (“generates an acoustic line signal”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) programmed to perform the process described in [0124] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “displacement detector” in claim 8 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “displacement detector” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “displacement detector”) is modified by functional language (“detects tissue displacement”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) programmed to perform the process described in [0155] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claims 1 and 13 recite the limitation “the elasticity measurable regions being defined as an area in which a difference in angle between a propagation direction of the shear wave and a bearing direction is a predetermined value or less”. Examiner notes that while there appears to be literal support in the specification (see at least paragraph [0268]), there does not appear to be sufficient written support for the nature of the difference in angle nor how such a difference would define the claimed elasticity measurable region. Examiner notes that while the disclosure sets forth that the temporal variation of the displacement of the tissue is measured in the bearing direction, this would appear to be a direction which corresponds to the direction in which displacement occurs and/or is observed (i.e. up and down) and applicant’s specification explicitly discloses that it is necessary to observe displacement on a line orthogonal to the propagation direction (see PGpub in at least [0007]). Therefore, the angle between these two directions would appear to be 90 degrees at all times and therefore would not result in the claimed “difference”. Even if such an angle were to differ and/or change from the orthogonal angle, there is not sufficient disclosure for what the difference is with respect to (e.g. other pixels, other displacement points, other regions). For at least these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation “the elasticity measurable regions being defined as an area in which a difference in angle between a propagation direction of the shear wave and a bearing direction is a predetermined value or less”. The limitation is unclear as it would appear that the bearing direction and the propagation direction of the shear wave would be 90 degrees and would not change or be different for any of the elasticity measurable regions. For example, [0267] of applicant’s PGPub sets forth that the temporal variation in displacement of the tissue is measured in the bearing direction and [0007] discloses that the displacement is observed on a line orthogonal to the propagation direction of the shear wave. Therefore, it is unclear how the elasticity measurable regions can be defined by such an angle and the differences. It is further unclear as to what the nature of the difference of such an angle is. For example, it is unclear if the differences correspond to differences between each position, region, pixel, measurement point, etc. For examination purposes, it is interpreted that any region in which elasticity is measurable is considered an elasticity measurable region.
Claims 1 and 13 recite the limitation “a propagation direction of the shear wave”. It is unclear which shear wave is being referred to. For examination purposes, it has been interpreted to mean any shear wave, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20110066030 A1) in view of Urban et al. (US 20200163549 A1), hereinafter Urban.
Regarding claim 1,
Yao teaches an ultrasonic diagnostic apparatus (at least fig. 2 (200) and corresponding disclosure in at least [0029]) and a probe (at least fig. 2 ( 216) and corresponding disclosure in at least [0031]) including a plurality of oscillators (at least fig. 2 (232) and corresponding disclosure in at least [0031]) arranged linearly connected to the ultrasonic diagnostic apparatus (200), the ultrasonic diagnostic apparatus (200) comprising:
A push-wave pulse transmitter (at least fig. 2 (220) and corresponding disclosure in at least [0031]) that supplies, a plurality of times, a push-wave pulse ([0031] which discloses the transmission control unit applies electrical signals and driving signals to the transducer for generating ultrasonic waves (e.g. push pulses)) that is set with a predetermined phase and has a predetermined time length ([0027] which discloses ultrasound imaging system automatically, without further user intervention, determines the focus locations and sequence to be used in forming the desired wavefront shape, strength, direction of propagation, and/or other shear wave properties. In addition, or in other embodiments, the user may select at least some of the focus locations and/or portions of the sequence. In addition to the order in which the shear wave source moves among the selected focus locations, the sequence may define parameters such as delays between transmitted push pulses, weighting (e.g., energy) of individual push pulses, and/or focus area size of each push pulse. Examiner thus notes that all parameters for driving the push wave-pulse are predetermined such that the sequence is carried out accordingly), to each of a plurality of transmission oscillators ([0039] which discloses the array of elements transmit the push pulses) selected from the plurality of oscillators (232) to cause the plurality of transmission oscillators to sequentially transmit the plurality of push waves ([0040] which discloses the sequence of push pulses) to focus onto a plurality of transmission focuses (at least fig. 4 (S1-S4) and corresponding disclosure in at least [0040]) different in position in a depth direction of the object to be examined (see at least fig. 4)
A detection-wave pulse transmitter (at least fig. 2 (220) and corresponding disclosure in at least [0031]) that supplies, after the transmission of the plurality of push waves, a detection wave pulse to part or all of the plurality of oscillators ([0031] which discloses the transmission control unit applies electrical signals and driving signals to the transducer for generating ultrasonic waves) to cause the plurality of oscillators to transmit, a plurality of detection waves (see at least fig. 3 (316) and corresponding disclosure in at least [0038]) wherein each detection wave (316) of the plurality of detection waves passes through a region of interest expressing a range to be analyzed in the object to be examined ([0038] which discloses the tracking beams are applied to a pulse path (i.e. a range to be analyzed).
 A propagation information analyzer (at least fig. 2 (210) and corresponding disclosure in at least [0030]) that calculates propagation-speed frame data of each shear wave of a plurality of shear waves (at least fig. 4 (412, 414, 416, and 418) and corresponding disclosure in at least [0040]) ([0003] which discloses the system determines a speed of the shear wave front as it passes through the region of interest and [0039] which discloses when detection pulses interact with passing shear waves, the interaction reveals the shear wave’s location at a specific time, which allows calculation of the shear wave’s speed. Therefore the speed of the shear wave front corresponds to propagation-speed shear speed frame data from each shear wave of a plurality of shear waves) generated by the plurality of push waves in the region of interest (Examiner notes the shear waves are generated by the push pulses at their focal points S1, S2, S3, and S4), based on a reflected detection wave received on a time series basis by the plurality of oscillators ([0028] which discloses the time between the generation of the shear wave front and detection of a peak associated with the shear wave front is used to compute the shear wave velocity. Examiner notes a person having ordinary skill in the art would have recognized using a timing of a detected peak would correspond to a reflected detection wave received on a time series basis by the plurality of oscillators), the reflected wave corresponding to each of the plurality of detection waves (Examiner notes the reflected wave in which the peak is detected would correspond to each of the plurality of detection waves (or tracking waves as disclosed in [0028]))
Wherein the push-wave pulse transmitter (220) causes the transmission of the plurality of push waves such that a ratio of a depth of each transmission focus to an array length of the plurality of transmission oscillators is larger in the deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined (Examiner notes that any depth would necessarily have this ratio with respect to the length of the array. For example a ratio of 3:n where 3 is a depth of a transmission focus in a deeper portion and n is a length of the array would necessarily be larger than a ratio of 1:n where 1 is a depth in a shallower portion).
Wherein elasticity measurable regions of the push waves are smaller in the shallower portions and larger in the deeper portions (See annotated fig. 4 below. Examiner notes the elasticity measurable regions are interpreted in its broadest reasonable interpretation and as noted in the corresponding 112(b) rejection above), the elasticity measurable regions being defined as an area in which a difference in angle between a propagation direction of the shear wave and a bearing direction is a predetermined value or less (Examiner notes the elasticity measurable regions are areas in which an angle between a propagation direction of the shear wave and a bearing direction is 90 degrees. Because there should be no difference in the angle at any point, the difference in the angle is considered 0 and is thus a predetermined value or less), and the position intervals being arranged so that there is no gap or overlap between the elasticity measurable regions (See annotated fig. 4 below). 

Yao further teaches wherein a time interval between supply start times of consecutive push-wave pulses of the push-wave pulses to be supplied from the push-wave pulse transmitter is modified in order to change the shape/orientation of the wavefront 410 ([0041] which discloses a speed at which the shear wave source moves from one focus location to the next may change the tilt of the planar wavefront and [0045]—[0047] which discloses the delays between the transmission of push pulses are based on the respective times of flight between focus locations of the shear wave sources and the focal point P), however, it is not clear if the time interval between supply start times of consecutive push-wave pulses of the push-wave pulses to be supplied from the push-wave pulse transmitter is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the parameters of Yao such that the time interval between supply start times is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined in order to provide an a wavefront which has a desired shape and/or orientation or reaches a position of a focal point which would require such transmission times as disclosed in [0045]-[0047]. 

Yao further teaches wherein the focus locations and a sequence for moving a shear wave source among the focus locations is selectable in order to generate a desired shear wave front shape ([0027]) and further teaches wherein the shape of the wave front 410 may be selectively changed by selecting a non-linear arrangement of focus locations, however, there is no explicit disclosure nor depiction teaching that such rearrangement or selection results in a position interval between the transmission focuses adjacent to each other is larger in a deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined. 
Urban, in a similar field of endeavor involving shear wave imaging, teaches wherein a position interval between transmission focuses adjacent to each other is larger in a deeper portion of an object to be examined and is smaller in a shallower portion of the object to be examined ([0077] which discloses acoustic radiation force push beams were focused at 30 mm, 45 mm, and 70 mm. Examiner notes that in a shallower portion the position interval is 15 mm (30 to 45 mm) and in a deeper portion a second position interval is 25 mm (45 to 70 mm)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson to include the push pulses having position intervals as taught by Urban in order to form a desired shear wave front shape accordingly. 
Examiner notes that such a modification would further result in a time interval between supply start times of consecutive push-wave pulses of the push-wave pulses to be supplied from the push-wave pulse transmitter to be longer in the deeper portion of the object to be examined and shorter in the shallower portion in order to generate such position intervals as evidenced by applicant’s specification in [0113] which discloses the increasing time interval enables the depth direction transmission focus to have a larger interval in the deeper portion and a smaller interval in the shallower portion. 

    PNG
    media_image1.png
    634
    639
    media_image1.png
    Greyscale


Regarding claim 3,
	Yao further teaches wherein the pulse-wave transmitter (220) supplies each of the plurality of push-wave pulses to a same array including the transmission oscillators (Examiner notes the plurality of push-wave pulses are supplied to an array including the oscillators 232).

	Regarding claim 5,
Yao further teaches, wherein for each of the transmission focuses, a region in which the transmission focus is located (e.g. S1, S2, S3) and an ultrasonic energy beam energy density that is a predetermined value or more, is defined as a focus region (Examiner notes that the transmission focuses would necessarily have an ultrasonic beam energy density that is a predetermined value or more as they are the points at which the push pulses are focused. Additionally [0027] of Yao discloses the parameters of the transmitted push pulses comprise a weighting (e.g. energy), thus the ultrasound energy density would be defined by such weighting)
	Urban, as applied with respect to claim 1 above, further teaches wherein a length in the depth direction of the focus region is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined (Examiner notes a depth to each focus region (i.e. 30 mm, 45 mm, and 75 mm) is interpreted as a length in the depth direction, the depth direction being in a direction of the focus region in its broadest reasonable interpretation, thus the length in a depth direction in the shallower portion (i.e. 30 mm) is shorter and the length in a depth direction of the deeper portion (i.e. 75 mm) is longer).

Regarding claim 6,
Yao further teaches wherein the push-wave pulse transmitter (220), for each of the plurality of push-wave pulses, specifies the plurality of transmission oscillators, sets the phase of the push-wave pulse to be applied for each of the transmission oscillators, voltage to be applied and a voltage application time, and a minimum voltage application start time, and supplies the push-wave pulse ([0031] which discloses the transmission control circuit generates and applies electrical control and driving signals to the transducer. Examiner notes that such control and driving signals would correspond to the sequence selected for transmitting the pushing pulses and therefore would specify the plurality of oscillators, the phase (e.g. delay) of the push-wave pulse, voltage to be applied (e.g. weighting/energy [0027]), and a minimum voltage application start time (e.g. corresponding to the timing of each pulse), and would thus supply the push-wave pulse).

Regarding claim 16,
Yao further teaches the push-wave pulse transmitter causes the push-wave pulses to be transmitted to the shallowest of the plurality of transmission focuses first followed by successively deeper ones of the plurality of transmission focuses ([0040] which discloses the push pulses move from S1 to S2, S2 to S3 and so on)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yao and Urban as applied to claim 1 above, and further in view of Kanayama et al. (US 20150005633 A1), hereinafter Kanayama.
	Regarding claim 4,
Yao, as modified, teaches the elements of claim 1 as previously stated.
Yao, as modified, fails to explicitly teach wherein a supply time of a push-wave pulse to be supplied from a push-wave pulse transmitter, is longer in the deeper portion of the object to be examined and is shorter in a shallower portion of the object to be examined to compensate attenuation due to propagation loss in the deeper portion so that an average acoustic radiation pressure in each elasticity measurable region is constant regardless of depth.
Nonetheless,
Kanayama, in a similar field of endeavor involving shear wave imaging, teaches wherein a supply time of a push-wave pulse to be supplied from a push-wave pulse transmitter, is longer in the deeper portion (at least fig. 22 (40A) and corresponding disclosure in at least [0143] and [0144] which discloses adjusting a burst length (i.e. supply time) so that push pulse changes maximum energy EBmax into Emax) of an object to be examined and is shorter in a shallower portion (at least fig.  22 (40B) and corresponding disclosure in at least [0143] and [0144] which discloses adjusting the burst length (i.e. supply time) of the push pulse so that the maximum energy EA max changes into Emax) in a shallow ([0145] which discloses such processing allows for reducing the burst length for a shallow region in particular) to compensate attenuation due to propagation loss in the deeper portion ([0059] which discloses a smaller displacement is generated in the deep part  due to shear wave attenuation occurring before reaching the ROI) so that an average acoustic radiation pressure in each elasticity measurable region is constant regardless of depth ([0143] which discloses setting a plurality of transmission conditions so that the arrival power or arrival energy (Examiner notes this corresponds to the average acoustic radiation pressure) when the pushes pulses arrive at respective divided ROIs (i.e. each elasticity measurable region) will be substantially the same). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to have included longer supply times in the deeper portion in order to prevent the probe from producing unnecessary heat while maintaining required observation accuracy of the shear wave speed (Kanayama ([0145])).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yao and Urban as applied to claim 1 above, and further in view of Toji (US 20160345939 A1).
Regarding claim 7,
Yao, as modified, teaches the elements of claim 1 which discloses the each detection wave includes beams ([0028] which discloses tracking beams) to propagate in the object to be examined, perpendicularly (see at least fig. 3) to an array including the part of all of the plurality of oscillators (see at least fig. 3)
It is not clear if the beams form a plane wave.
Nonetheless, Toji in a similar field of endeavor involving shear wave imaging, discloses a detection wave includes a plane-wave to propagate in the object to be examined, perpendicularly to an array including a plurality of oscillators ([0112] which discloses an ultrasound signal acquirer which outputs plane-wave ultrasound by simultaneously outputting ultrasound from each of the transducers)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include a plane wave as taught by Toji in order to increase the time resolution with respect to shear wave propagation analysis and speed measurement (Toji [0112]). Such a modification amounts to merely a simple substitution of one known shear wave detection method for another rendering the claim obvious (MPEP 2143). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Urban as applied to claim 1 above, and further in view of Peterson et al. (US 20130131511 A1), hereinafter Peterson.
Regarding claim 8,
Yao, as modified, teaches the elements of claim 1 as previously stated. Yao further teaches further comprising:
A detection-wave receiver (at least fig. 2 (210) and corresponding disclosure in at least [0029])
A displacement detector (at least fig. 2 (210) and corresponding disclosure in at least [0029])  that detects displacement in the region of interest at a reception time of the reflected detection wave ([0028] which discloses detection of a peak associated with the shear wave front. Examiner notes a person having ordinary skill in the art would have recognized such peak is a detected displacement).
Wherein the propagation information analyzer (210) calculates the propagation-speed frame data of the each shear wave in the region of interest based on the detected displacement ([0028] which discloses the time between the shear wave front and detection of the peak is used to compute the shear wave velocity).
It is unclear if the detection-wave receiver generates, based on a reflected detection wave corresponding to each of the plurality of detection waves, an acoustic ling signal for a plurality of observation points in the region of interest, to generate a sequence of acoustic-line signal frame data; and 
The displacement detector detects tissue displacement in the region of interest at a reception time of the reflected detection wave from the sequence of acoustic-line-signal frame data, to generate a sequence of displacement-amount frame data,
Wherein the propagation information analyzer calculates the propagation-speed frame data of the each shear wave in the region of interest, based on the sequence of displacement-amount frame data. 
Peterson in a similar field of endeavor involving shear wave ultrasound imaging, teaches an ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure in at least [0016]) and a probe (at least fig. 1 (10) and corresponding disclosure in at least [0016]) including a plurality of oscillators (at least fig. 1 (12) and corresponding disclosure in at least [0016]) arranged linearly connected to the ultrasonic diagnostic apparatus (at least fig. 1 depicts the probe connected to the apparatus), wherein the ultrasonic diagnostic apparatus causes the probe (10) to transmit a push wave (Abstract which discloses transmitting push pulses (i.e. a push wave)) including an ultrasonic beam to focus into an object to be examined ([0017] which discloses push pulses with beam profiles to a given focal depth), to detect a propagation speed of a shear wave generated by an acoustic radiation pressure of the push wave (Abstract which discloses the push pulses generate shear waves [0004] which discloses the radiation pressure of an ultrasound pulse to push the tissue down to induce shear waves and abstract which discloses compute a local shear wave velocity (i.e. speed)), the ultrasonic diagnostic apparatus comprising:
A push-wave pulse transmitter (at least fig. 1 (18) and corresponding disclosure in at least [0016]) that supplies, a plurality of times, a push-wave pulse (at least fig. 2a-2d (40, 50, 60 and 70) and corresponding disclosure in at least [0017]-[0019] or at least fig. 3 (44, 54, 64, and 74) and corresponding disclosure in at least [0021]) that is set with a predetermined phase (Examiner notes in a sequence a predetermined phase is necessary) and has a predetermined time length ([0017] which discloses long duration of pulses for push pulses), to each of a plurality of transmission oscillators selected from the plurality of oscillators (Examiner notes in order to transmit the push-wave pulse the pulse would necessarily be supplied to any transmission oscillators used for the push pulse) to cause the plurality of transmission oscillators to sequentially transmit the plurality of push waves ([0021] which discloses the shallowest push pulse is transmitted first followed by successively deeper push pulses) to focus onto a plurality of transmission focuses (at least fig. 2a-2d (40, 50, 60, 70) and corresponding disclosure in at least [0017]-[0019]) different in position in a depth direction of the object to be examined (at least fig. 2a-2d depicts the transmission focuses different in position in a depth direction).
A detection-wave pulse transmitter (at least fig. 1 (18) and corresponding disclosure in at least [0016]) that supplies, after the transmission of the plurality of push waves, a detection wave pulse to part or all of the plurality of oscillators ([0020] which discloses all push pulses are transmitted in one sequence to launch the full shear wave front before the tracking A-lines begin. In other words the process of supplying the detection wave pulse (i.e. A-lines) occurs after the plurality of push waves), to cause the plurality of oscillators to transmit, a plurality of detection waves (at least fig. 5 (A1-A5) and corresponding disclosure), wherein each detection wave of the plurality of detection waves passes through a region of interest expressing a range to be analyzed in the object to be examined (at least fig. 5 and corresponding disclosure in at least [0025]-[0026] which discloses a 1 cm sampling region (i.e. region of interest). Examiner notes the range is interpreted as 1 cm).
 A propagation information analyzer (at least fig. 1 (30) and corresponding disclosure in at least [0016]) that calculates propagation-speed frame data of each shear wave of a plurality of shear waves (at least figs 2a-2d (42, 52, 62, and 72) and corresponding disclosure from at least [0021]) generated by the plurality of push waves ([0016] which discloses the wavefront velocity detector differentially calculates the shear wave velocity from peak displacement times on adjacent A-lines. Examiner notes the velocity would be for each shear wave of a plurality of shear waves used to generate a composite shear wavefront as disclosed in [0019])) in the region of interest, based on a reflected detection wave (at least fig. 5 (A1-3-A1-4) and fig. 6 (100 and 120) and corresponding disclosure in at least [0029]) received on a time series basis (at least fig. 6 depicts reflected waves received on a time series basis) by the plurality of oscillators, the reflected wave corresponding to each of the plurality of detection waves (Examiner notes the reflected waves A1-1-A1-4 and so forth correspond to each of the plurality of detection waves (A1-A5). 
Peterson further teaches a detection-wave receiver (at least fig. 1 (20) and corresponding disclosure in at least [0016]), that generates, based on a reflected detection wave corresponding to each of a plurality of detection waves, an acoustic line signal for a plurality of observation points in a region of interest ([0016] which discloses the multiline receive beamformer 20 produces (i.e. generates) multiple, spatially distinct receive lines (A-lines) of echo signals (i.e. reflected detection waves) and further teaches a plurality of sampling points (disclosed as each sampling point) on each A-line. Fig. 5 depicts the A-lines as (A1-1-A1-4, A3-1-A3-4, etc.)), to generate a sequence of acoustic-line signal frame data ([0016] which discloses successive A-line sampling. Successive sampling would necessarily result in a sequence of acoustic-line signal frame data); and
A displacement detector (at least fig. 1 (26) and corresponding disclosure in at least [0016]) that detects tissue displacement ([0016] which discloses the A-line cross-correlator produces a sequence of samples of tissue displacement) in the region of interest at a reception time of the reflected detection wave from the sequence of acoustic-line signal frame data ([0016] which discloses the tissue displacement samples are produced from the successive A-line sampling), to generate a sequence of displacement-amount frame data (at least fig. 6 and corresponding disclosure in at least [0016] which discloses a sequence of samples of tissue displacement. Examiner notes the sequence of samples of tissue displacement is a sequence of displacement amount)
wherein the propagation information analyzer (30) calculates the propagation-speed frame data of the each shear wave in the region of interested, based on the sequence of displacement-amount frame data ([0029] which discloses information such as difference in peak times and distance between the A-lines from fig. 6 (i.e. the displacement-amount frame data) can be used by the wavefront velocity detector to determine the velocity of the shear wave (i.e. propagation-speed frame data) as it traveled between the two A-line locations and interrogating the entire ROI in this manner).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yao to include generating a sequence of acoustic-line-signal frame data a sequence of displacement-amount frame data as taught by Peterson in order to accurately obtain the shear wave velocity accordingly. 

Regarding claim 10,
Peterson, as applied with respect to claim 8 above further teaches wherein for each target observation point of the plurality of target observation points ([0029] which discloses the velocity of shear wave travel can be calculated from point to point across the entire region of interest (i.e. for each of the A-line locations)) the propagation information analyzer (30) calculates time-series variation data in displacement ([0016] which discloses analyzer 30 differentially calculates velocity from peak displacement times on adjacent a-lines) at each the each target observation point (at least fig 6 (122-136) and corresponding disclosure. Examiner notes this displacement is performed for each target observation point (i.e. for each a-line location)) and a reference observation point (at least fig. 6 (102-118) and corresponding disclosure) ([0029] which discloses the displacement points are cross correlations of rf data acquired around a sampling point depth of one A-line A1-3 over time to yield the local displacement values over time at the depth point /and 122-136 are gathered the same for a different A-line A1-4) spaced apart by a predetermined distance ([0029] which discloses adjacent points on A-lines which are spaced .5 mm apart), based on the sequence of displacement-amount frame data, performs cross-correlation processing between the plurality of pieces of time-series variation data ([0029] which discloses cross correlations of the rf data of one the point on A-line A1-3 acquired over time and further discloses cross-correlation of the curve data), calculates a transition time in displacement between each target observation point and the reference observation point (at least fig. 6 (delta.t) and corresponding disclosure), calculates a propagation speed of the shear wave to the each target observation point ([0029] which discloses calculating a shear wave velocity as it travels between the two A-line locations (i.e. to the observation point (A1-4) and further discloses calculating the velocity from point to point across the entire region. Thus the shear wave speed is calculated for each target observation point).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Urban, and Peterson as applied to claim 8 above, and further in view of Toji (US 20160345939 A1).
Regarding claim 9,
Yao, as modified, teaches the elements of claim 8 as previously stated. Yao, as modified, fails to explicitly teach wherein the propagation information analyzer extracts a wave-front position of the each shear wave in the region of interest from the sequence of displacement-amount frame data, at the reception time, generates a sequence of wave-front frame data, associates the wave-front position included in each of a plurality of pieces of the wave-front frame data, with the reception time, generates a sequence of wave-front arrival-time frame data, and calculates the propagation-speed frame data of the shear wave in the region of interest, based on the sequence of wave-front arrival-time frame data.
Toji, in a similar field of endeavor involving shear wave imaging, teaches wherein a propagation information analyzer (at least fig. 1 (15) and corresponding disclosure in at least [0034]) extracts a wave-front position of a shear wave from a sequence of displacement-amount frame data ([0048] which discloses a wavefront of a shear wave is extracted from displacement images as part of the propagation analysis which would be performed by the propagation information analyzer 15. Examiner notes the wave-front extracted would necessarily involve a position), at a reception time, generates a sequence of wave-front frame data  ([0048] which discloses generating wavefront images from the extracted shear wave wavefront as part of the propagation analysis which would be performed by the propagation information analyzer 15), associates the wave-front position included in each of a plurality of pieces of the wave-front frame data, with the reception time ([0055] which discloses propagation analyzer (15) detects coordinates (i.e. the wavefront position) on wavefront 312 that correspond with coordinates on the wavefront 311. Examiner notes this detection of corresponding coordinates (which are interpreted as a wave-front position included in each of a plurality of pieces of the wave-front frame data) is interpreted as associating the coordinates (i.e. wave front position)) with the reception time ([0055] which discloses the one image at reception times (t) and (t+delta t)), generates a sequence of wave-front arrival-time frame data (Examiner notes the sequence of wavefront images would necessarily comprise wave-front arrival-time frame data), and calculates a propagation-speed frame data of the shear wave in a region of interest, based on the sequence of wave-front arrival-time frame data ([0048] which discloses speed is detected from the wavefront images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include generating wave-front frame data and associating the wave-front position included in a plurality of pieces of wave-front frame data as taught by Toji in order enhance the calculation of the propagation speed accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques regarding shear wave analysis to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 11,
Yao, as modified, teaches the elements of claim 1 as previously stated. Yao, as modified, fails to explicitly teach an elastic-modulus calculator that calculates elastic-modulus frame data in the region of interest.
Toji, in a similar field of endeavor involving shear wave imaging teaches an elastic-modulus calculator (at least fig. 1 (15) and corresponding disclosure in at least [0034] and [0055]) that calculates elastic-modulus frame data ([0055] which discloses the propagation analyzer 15 calculates elastic modulus) in a region of interest ([0055] which discloses the elastic modulus is calculated at each coordinate in an image (examiner notes this would include the region of interest), based on a propagation-speed frame data of a shear wave in the region of interest ([0055] which discloses the propagation analyzer calculates elastic modulus from shear wave speeds (i.e. propagation-speed frame data) acquired from wavefront images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include an elastic modulus calculator as taught by Toji in order to evaluate absolute hardness of tissue (Toji [0006]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 12,
Yao, as modified, teaches the elements of claim 11 as previously stated. Peterson further teaches a display (at least fig. 2 (212) and corresponding disclosure in at least ) that displays an image0028] which discloses a display device for displaying ultrasound images).
Toji further teaches wherein the elastic-modulus calculator (15) maps the elastic-modulus frame data in the region of interest ([0055] which discloses an elastic modulus is calculated at each coordinate of an image and further discloses color information mapped on elasticity images), generates an elasticity image ([0055] which discloses propagation analyzer 15 generates elasticity image on which color information is mapped), converts the elasticity image into a display image ([0055] which discloses controller 11 transforms the elasticity images into image data for display), and causes a display to display the image ([0055] which discloses outputs post-transformation elasticity images to a display).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include displaying elasticity images as taught by Toji in order to evaluate absolute hardness of tissue (Toji [0006]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Urban and Peterson, and further in view of Toji.
Regarding claim 13,
	Yao teaches a method of controlling an ultrasonic diagnostic apparatus (at least fig. 2 (200) and corresponding disclosure in at least [0029]) to which a probe (at least fig. 2 ( 216) and corresponding disclosure in at least [0031]) including a plurality of oscillators (at least fig. 2 (232) and corresponding disclosure in at least [0031]) arranged linearly is connected, the method comprising: 
Supplying, , a plurality of times, a push-wave pulse ([0031] which discloses the transmission control unit applies electrical signals and driving signals to the transducer for generating ultrasonic waves (e.g. push pulses)) that is set with a predetermined phase and has a predetermined time length ([0027] which discloses ultrasound imaging system automatically, without further user intervention, determines the focus locations and sequence to be used in forming the desired wavefront shape, strength, direction of propagation, and/or other shear wave properties. In addition, or in other embodiments, the user may select at least some of the focus locations and/or portions of the sequence. In addition to the order in which the shear wave source moves among the selected focus locations, the sequence may define parameters such as delays between transmitted push pulses, weighting (e.g., energy) of individual push pulses, and/or focus area size of each push pulse. Examiner thus notes that all parameters for driving the push wave-pulse are predetermined such that the sequence is carried out accordingly), to each of a plurality of transmission oscillators ([0039] which discloses the array of elements transmit the push pulses) selected from the plurality of oscillators (232) to cause the plurality of transmission oscillators to sequentially transmit the plurality of push waves ([0040] which discloses the sequence of push pulses) to focus onto a plurality of transmission focuses (at least fig. 4 (S1-S4) and corresponding disclosure in at least [0040]) different in position in a depth direction of the object to be examined (see at least fig. 4) such that a ratio of a depth of each transmission focus to an array length of the plurality of transmission oscillators is larger in the deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined (Examiner notes that any depth would necessarily have this ratio with respect to the length of the array. For example a ratio of 3:n where 3 is a depth of a transmission focus in a deeper portion and n is a length of the array would necessarily be larger than a ratio of 1:n where 1 is a depth in a shallower portion)
Supplying, after the transmission of the plurality of push waves, a detection wave pulse to part or all of the plurality of oscillators ([0031] which discloses the transmission control unit applies electrical signals and driving signals to the transducer for generating ultrasonic waves) to cause the plurality of oscillators to transmit, a plurality of detection waves (see at least fig. 3 (316) and corresponding disclosure in at least [0038]) wherein each detection wave (316) of the plurality of detection waves passes through a region of interest expressing a range to be analyzed in the object to be examined ([0038] which discloses the tracking beams are applied to a pulse path (i.e. a range to be analyzed).
Detecting tissue displacement in the region of interest, at a reception time of a reflected wave data and calculating propagation-speed frame data of each shear wave of the plurality of shear waves generated by the plurality of push waves in the region of interest, based on the detected tissue displacement ([0028] which discloses the time between generation of the shear wave front and detection of a peak (i.e. displacement at a reception time) is used to compute the shear wave velocity)
Wherein elasticity measurable regions of the push waves are smaller in the shallower portions and larger in the deeper portions (See annotated fig. 4 below. Examiner notes the elasticity measurable regions are interpreted in its broadest reasonable interpretation and as noted in the corresponding 112(b) rejection above), the elasticity measurable regions being defined as an area in which a difference in angle between a propagation direction of the shear wave and a bearing direction is a predetermined value or less (Examiner notes the elasticity measurable regions are areas in which an angle between a propagation direction of the shear wave and a bearing direction is 90 degrees. Because there should be no difference in the angle at any point, the difference in the angle is considered 0 and is thus a predetermined value or less), and the position intervals being arranged so that there is no gap or overlap between the elasticity measurable regions (See annotated fig. 4 above). 
Yao further teaches wherein a time interval between supply start times of consecutive push-wave pulses of the push-wave pulses to be supplied from the push-wave pulse transmitter is modified in order to change the shape/orientation of the wavefront 410 ([0041] which discloses a speed at which the shear wave source moves from one focus location to the next may change the tilt of the planar wavefront and [0045]—[0047] which discloses the delays between the transmission of push pulses are based on the respective times of flight between focus locations of the shear wave sources and the focal point P), however, it is not clear if the time interval between supply start times of consecutive push-wave pulses of the push-wave pulses to be supplied from the push-wave pulse transmitter is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the parameters of Yao such that the time interval between supply start times is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined in order to provide an a wavefront which has a desired shape and/or orientation or reaches a position of a focal point which would require such transmission times as disclosed in [0045]-[0047]. 

Yao further teaches wherein the focus locations and a sequence for moving a shear wave source among the focus locations is selectable in order to generate a desired shear wave front shape ([0027]) and further teaches wherein the shape of the wave front 410 may be selectively changed by selecting a non-linear arrangement of focus locations, however, there is no explicit disclosure nor depiction teaching that such rearrangement or selection results in a position interval between the transmission focuses adjacent to each other is larger in a deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined. 
Urban, in a similar field of endeavor involving shear wave imaging, teaches wherein a position interval between transmission focuses adjacent to each other is larger in a deeper portion of an object to be examined and is smaller in a shallower portion of the object to be examined ([0077] which discloses acoustic radiation force push beams were focused at 30 mm, 45 mm, and 70 mm. Examiner notes that in a shallower portion the position interval is 15 mm (30 to 45 mm) and in a deeper portion a second position interval is 25 mm (45 to 70 mm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson to include the push pulses having intervals as taught by Urban in order to form the desired shear wave front shape accordingly.
Examiner notes that such a modification would further result in a time interval between supply start times of consecutive push-wave pulses of the push-wave pulses to be supplied from the push-wave pulse transmitter to be longer in the deeper portion of the object to be examined and shorter in the shallower portion in order to generate such position intervals as evidenced by applicant’s specification in [0113] which discloses the increasing time interval enables the depth direction transmission focus to have a larger interval in the deeper portion and a smaller interval in the shallower portion. 

It is unclear if the method of Yao includes generating an acoustic line signal for a plurality of observation points in the region of interest, based on a reflected detection wave corresponding to each of the plurality of detection waves, to generate a sequence of acoustic-line-signal frame data; detecting tissue displacement in the region of interest, at a reception time of the reflected detection wave, from the sequence of acoustic-line-signal frame data, to generate a sequence of displacement-amount frame data; and extracting a wave-front position of a shear wave from the sequence of displacement- amount frame data, at the reception time, generating a sequence of wave-front frame data, associating the wave-front position included in each of a plurality of pieces of the wave-front frame data with the reception time, generating a sequence of wave-front arrival-time frame data, and calculating propagation-speed frame data of each shear wave of the plurality of shear waves generated by the plurality of push waves in the region of interest, based on the sequence of wave-front arrival-time frame data
Nonetheless, Peterson, in a similar field of endeavor involving shear wave imaging teaches a method of controlling an ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure in at least [0016]), to which a probe (at least fig. 1 (10) and corresponding disclosure in at least [0016]) including a plurality of oscillators arranged linearly is connected (at least fig. 1 (12) and corresponding disclosure) the method comprising:
supplying, after a transmission of a plurality of push waves ([0020] which discloses all push pulses are transmitted in one sequence to launch the full shear wave front before the tracking A-lines begin), a detection wave pulse to part or all of the plurality of oscillators, to cause the plurality of oscillators to transmit, a plurality of times ([0022] which discloses a tracking pulse applied to each location 55 times), a detection wave (at least fig. 5 (A1-A5) and corresponding disclosure) to pass through a region of interest expressing a range to be analyzed in the object to be examined ([0025]-[0026] which discloses a 1 cm sampling region and at least fig. 5. Examiner notes the range is interpreted as 1 cm).
generating an acoustic line signal for a plurality of observation points in the region of interest, based on reflected detection wave corresponding to each of the plurality of detection waves ([0016] which discloses the multiline receive beamformer 20 produces (i.e. generates) multiple, spatially distinct receive lines (A-lines) of echo signals (i.e. reflected detection waves) and further teaches a plurality of sampling points (disclosed as each sampling point) on each A-line. Fig. 5 depicts the A-lines as (A1-1-A1-4, A3-1-A3-4, etc.), to generate a sequence of acoustic-line signal frame data ([0016] which discloses successive A-line sampling. Successive sampling would necessarily result in a sequence of acoustic-line signal frame data)
detecting tissue displacement in the region of interest ([0016] which discloses the A-line cross-correlator produces a sequence of samples of tissue displacement), at a reception time of the reflected detection wave, from the sequence of acoustic-line-signal frame data([0016] which discloses the tissue displacement samples are produced from the successive A-line sampling), to generate a sequence of displacement-amount frame data (at least fig. 6 and corresponding disclosure and [0016] which discloses a sequence of samples of tissue displacement. Examiner notes the sequence of samples of tissue displacement would necessarily be a sequence of displacement amount).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yao to include generating a sequence of acoustic-line-signal frame data a sequence of displacement-amount frame data as taught by Peterson in order to accurately obtain the shear wave velocity accordingly. 

Yao, as modified by Peterson, fails to explicitly teach extracting a wavefront position of a shear wave from the sequence of displacement-amount frame data, at the reception time, generating a sequence of wave-front frame data, associating the wave-front position included in each of a plurality of pieces of wavefront data, with the reception time, generating a sequence of wavefront arrival-time frame data, and calculating propagation-speed frame data of the shear wave in the region of interest, based on the sequence of wave-front arrival time frame data. 

Toji, in a similar field of endeavor involving shear wave imaging, teaches extracting a wave-front position of a shear wave from a sequence of displacement-amount frame data ([0048] which discloses a wavefront of a shear wave is extracted from displacement images (i.e. displacement-amount frame data) Examiner notes the wave-front extracted would necessarily involve a position), at a reception time, generating a sequence of wave-front frame data  ([0048] which discloses generating wavefront images (i.e. wavefront frame data) from the extracted shear wave wavefront), associating the wave-front position included in each of a plurality of pieces of the wave-front frame data, with the reception time ([0055] which discloses propagation analyzer (15) detects coordinates (i.e. the wavefront position) on wavefront 312 that correspond with coordinates on the wavefront 311. Examiner notes this detection of corresponding coordinates (which are interpreted as a wave-front position included in each of a plurality of pieces of the wave-front frame data) is interpreted as associating the coordinates (i.e. wave front position) which are included in each image) with the reception time ([0055] which discloses the one image at reception times (t) and (t+delta t)), generating a sequence of wave-front arrival-time frame data (Examiner notes the sequence of wavefront images would necessarily comprise wave-front arrival-time frame data), and calculating a propagation-speed frame data of the shear wave in a region of interest, based on the sequence of wave-front arrival-time frame data ([0048] which discloses speed is detected from the wavefront images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Yao, as currently modified, to include generating wave-front frame data and associating the wave-front position included in a plurality of pieces of wave-front frame data as taught by Toji in order to calculate the propagation speed accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /BROOKE LYN KLEIN/ Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793